0039396DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 26, 2021 has been considered.

Examiner’s Note

	Examiner is unable to reach Mr. Andrew Jenkins to discuss an amendment to overcome the current issues and accordingly places the application in condition for allowance.  

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phase accumulator (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections

Claims 1, 4, 5, and 8 are objected to because of the following informalities:
Claims 1 and 4, “outputs a trigger clock” should be -- inputs a trigger clock – (see Fig, 1).
Claim 5, “dividedly” (line 3) should be deleted (see claim 2).
Claim 8, “the pattern signal” lacks antecedent basis, before “pattern”, should insert – input --; “the sampler” (lines 1-2) lacks antecedent basis, should be changed to – a sampler --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4, the body of the claim does not support “[a] trigger generation method” in the preamble. The steps in the method is not clearly tied to “generating a trigger”, instead the method recites generating a strobe signal (line 2).

Claim 8, “the strobe signal, according to claim 4” (line 2) is indefinite because claim 4 is directed to “a trigger generation method” and not to a strobe signal.
 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Allowable Subject Matter


Claims 1-3 and 7 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a sampling oscilloscope and a trigger generation method comprising calculating a phase shift amount of a strobe cycle of the strobe signal with reference to a pattern cycle of the pattern signal, and adjusts a phase by changing the count value of the phase accumulator of the direct digital synthesizer so that the calculated phase shift amount is eliminated (claims 1, 4) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed May 26, 2021 have been fully considered but they are not persuasive.

Examiner’s position is that the term “deleted” is not recited in the claims and an amendment is not required with respect to the term.
 With regard to claims 4 and 8, Applicants argue that “[0037] of the present application states that “a trigger generation circuit 2 is a circuit that generates a strobe signal to be used as a sampling timing at which the sampler 4 is operated. Further, [0056] describes that the phase shift uses “a one-time strobe signal as a phase shift amount.” In other words, the specification clearly links the strobe signal to a trigger, and one of ordinary skill in the art would understand this relationship.”
Examiner’s position is that if Applicants insist that the strobe signal is linked to a trigger, then examiner suggests amending the claims to recite that the trigger is a strobe signal (and not, e.g., a trigger clock). While the specification discloses that the trigger generation circuit generates a strobe signal, the specification does not disclose that the strobe signal is a trigger or vice versa. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

However, Zalio does not disclose calculating a phase shift amount of the output cycle of the output signal, and adjusts a phase by changing the count value of the phase accumulator (26) of the direct digital synthesizer (20) so that the calculated phase shift amount is eliminated.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 30, 2021